Citation Nr: 0417302	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for a panic disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
April 1969.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2002, a statement of the 
case was issued in August 2002, and a substantive appeal was 
received in January 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran and his wife testified at a Board hearing at the 
RO in August 2003.  


REMAND

The veteran served in Vietnam and was awarded the Combat 
Infantryman Badge.  He contends that he suffers from PTSD 
related to his service.  He also contends that he suffers 
from a panic/anxiety disorder related to service.  

Although a VA examination was conducted in April 2002, the 
Board believes further examination is necessary to clarify 
the record.  The report of the April 2002 examination 
alternately notes that the veteran claims his panic attacks 
began during service and also that they began after service.  
Although a panic disorder was diagnosed, it does not appear 
that there was a diagnosis of PTSD.  However, other VA 
clinical records include references to symptomatology related 
to the veteran's Vietnam experiences.  In sum, the record as 
it stands requires medical clarification to ensure a proper 
record for appellate review. 



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and etiology of the claimed 
PTSD and panic/anxiety disorder.  It is 
imperative that the claims file be 
reviewed by the examiner in connection 
with the examination.  If deemed 
appropriate, the veteran should undergo 
PTSD psychological testing.  For purposes 
of examining the veteran for PTSD, the 
examiner is hereby advised that the fact 
of the veteran's participation in combat 
has been established and that stressors 
associated with such combat are conceded.  
After reviewing the claims file and 
examining the veteran, the examiner 
should clearly report all psychiatric 
disabilities found to be present.  As to 
each such psychiatric disability, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such disorder is related to the 
veteran's active duty service.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If not, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


